J-A15033-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    GERALD B. BLUNT                            :
                                               :
                       Appellant               :   No. 3604 EDA 2018

      Appeal from the Judgment of Sentence Entered November 14, 2018
     In the Court of Common Pleas of Delaware County Criminal Division at
                       No(s): CP-23-SA-0000494-2018


BEFORE:      BENDER, P.J.E., GANTMAN, P.J.E., and COLINS*, J.

MEMORANDUM BY COLINS, J.:                              FILED AUGUST 06, 2019

        Appellant, Gerald Blunt, appeals from the judgment of sentence of a $25

fine, which was imposed following his conviction, after a bench trial on October

23, 2018, for disorderly conduct.1 After careful consideration, we affirm.

        The facts and testimony underlying this appeal are as follows:

        On March 22, 2018 at 4:45AM, Nurse Kelly [a registered staff
        nurse at Springfield Hospital] cared for [Appellant], a patient in
        the Hospital’s Emergency Room. [Appellant] arrived at the ER via
        ambulance for hypoglycemia. Nurse Kelly testified that while at
        the ER, Nurse Kelly wrapped [Appellant] in blankets, comforted
        him and heated food for him.            Initially, [Appellant] was
        cooperative. Once stable, the hospital discharged [Appellant].
        Nurse Kelly testified that upon discharge after 4AM, she tried to
        help [Appellant] leave the hospital. Nurse Kelly further testified
        that she attempted to contact [Appellant’s] brother who,
        according to [Appellant], worked until 7AM, but the phone number
        was disconnected. Nurse Kelly testified that upon discharge,
        [Appellant] became paranoid and uncooperative.
____________________________________________


1   18 Pa. C.S. § 5503(a)(1-3).


*    Retired Senior Judge assigned to the Superior Court.
J-A15033-19


           According to [Appellant’s] medical records, [Appellant]
     stated that he would not leave. [Appellant] refused to sign his
     discharge papers. As a result of the behavior, Nurse Kelly told
     [Appellant] that he could go out in the waiting room where he
     could wait for his ride, provided him with blankets, and gave him
     two chairs. Nurse Kelly testified that [Appellant] began screaming
     at the top of his lungs and banged on the doors in the waiting
     room. Nurse Kelly further testified that [Appellant’s] behavior
     made her feel unsafe causing her to call for security.

           Tamika Wells, a Crozer Keystone Security Guard, testified
     that while working at the Springfield Hospital on March 22, 2018,
     she received a call at 5AM to come to the Emergency Room. As
     she was coming towards the ER’s Nursing Station, Ms. Wells heard
     someone screaming at the top of his/her lungs for help and
     banging on the side door. When Ms. Wells opened the waiting
     room door, [she] saw [Appellant], and asked him what is wrong.
     [Appellant] responded that “they have me locked up in this f--king
     building” Ms. Wells told [Appellant] that the doors were not locked
     and asked him to calm down, to leave the hallway and to return
     to the waiting room.

                                    -   --

             Ms. Wells testified that [Appellant], then, calmed down a
     little, but started to become agitated again. Ms. Wells further
     testified that [Appellant] asked her to call the police because he
     wanted them to take him home. Ms. Wells told [Appellant] that
     the police would not do so, but [Appellant] insisted that they
     would. Ms. Wells testified that [Appellant], then, sprung up from
     his chair, jumped up in her face, and screamed at her about calling
     the police. Ms. Wells further testified that she asked him to step
     back and sit in the chair. Then, Ms. Wells called the police.

           Ms. Wells testified that while waiting for the police’s arrival,
     [Appellant] walked back and forth in the waiting room, threw his
     blankets and discharge papers, and was being loud. Ms. Wells
     further testified that she spoke with Springfield Township Officer
     Daniel Boyd regarding the situation. Ms. Wells testified that
     Officer Boyd spoke to [Appellant], who was seated at this time,
     and that [Appellant] screamed at the police officers.

Trial Court Opinion at 2-5 (citations omitted). Springfield Township Officer

Boyd attempted to diffuse the situation by informing Appellant, whom he


                                     -2-
J-A15033-19


determined to be lucid in the course of his questioning, that he did not want

to arrest him, but that he could not remain inside the hospital if he could not

act appropriately. Id. at 5 (citations omitted). Officer Boyd testified that when

he informed Appellant that the police would not give him a ride home, but

would make contact with someone who could pick him up, Appellant “threw a

tantrum,” flailing around the waiting room in a bizarre and erratic fashion, and

was then directed to leave the waiting room. Id. at 6 (citations omitted).


       Officer Boyd testified that [Appellant] exited the Emergency Room
       and walked to Sproul Road. However, [Appellant] turned around
       once he reached Sproul Road, walked back to the Hospital, and
       attempted to re-enter the Emergency Room’s waiting room.
       Officer Boyd testified that Sergeant McKinney approached
       [Appellant] informing him that he could not re-enter the hospital
       and that [Appellant] flailed his arm out in resistance. Officer Boyd
       further testified that several officers, then, advanced upon
       [Appellant] who attempted to push his way through them causing
       him to fall to the ground. Officer Boyd testified that after
       [Appellant] got up and made a second attempt to enter the
       hospital, the officers had no choice but to arrest him. Officer Boyd
       further testified that [Appellant] resisted being placed in custody.

Id. at 6 (citations omitted).

       Appellant timely filed this direct appeal,2 and presents the following

issue for our review:

       Was the evidence insufficient beyond a reasonable doubt to
       establish the crime of disorderly conduct where the
       Commonwealth failed to prove the mens rea and video
       surveillance footage refutes the Commonwealth evidence that
       established the elements of the crime?
____________________________________________


2Appellant filed his statement of errors complained of on appeal on January
18, 2019.

                                           -3-
J-A15033-19


Appellant’s Brief at 2 (capitalization and suggested answer omitted).

      This Court’s standard for reviewing sufficiency of the evidence claims is

as follows:

      We must determine whether the evidence admitted at trial, and
      all reasonable inferences drawn therefrom, when viewed in the
      light most favorable to the Commonwealth as verdict winner,
      support the conviction beyond a reasonable doubt. Where there
      is sufficient evidence to enable the trier of fact to find every
      element of the crime has been established beyond a reasonable
      doubt, the sufficiency of evidence claim must fail.

      The evidence established at trial need not preclude every
      possibility of innocence and the fact-finder is free to believe all,
      part, or none of the evidence presented. It is not within the
      province of this Court to re-weigh the evidence and substitute our
      judgment for that of the fact-finder. The Commonwealth’s burden
      may be met by wholly circumstantial evidence and any doubt
      about the defendant’s guilt is to be resolved by the fact-finder
      unless the evidence is so weak and inconclusive that, as a matter
      of law, no probability of fact can be drawn from the combined
      circumstances.


Commonwealth v. Izurieta, 171 A.3d 803, 806 (Pa.Super. 2017) (quoting

Commonwealth v. Rodriguez, 141 A.3d 523 (Pa. Super. 216) (internal

brackets omitted).

      The Pennsylvania Crimes Code defines disorderly conduct as follows:


      § 5503. Disorderly conduct

      (a) Offense defined.—A person is guilty of disorderly conduct if,
      with intent to cause public inconvenience, annoyance or alarm, or
      recklessly creating a risk thereof, he:

      (1) engages in fighting or threatening, or in violent or tumultuous
      behavior;
      (2) makes unreasonable noise:


                                     -4-
J-A15033-19


      (3) uses obscene language, or makes an obscene gesture;
           …

      (b) Grading. –An offense under this section is a misdemeanor of
      the third degree if the intent of the actor is to cause substantial
      harm or serious inconvenience, or if he persists in disorderly
      conduct after reasonable warning or request to desist. Otherwise
      disorderly conduct is a summary offense.

      (c) Definition.-As used in this section the word “public” means
      affecting or likely to affect persons in a place to which the public
      or a substantial group has access; among the places included are
      highways, transport facilities, schools, prisons, apartment houses,
      places of business or amusement, any neighborhood, or any
      premises which are open to the public.

18 Pa. C.S. § 5503(a)(1-3)-(c).

      The mens rea requirement of Section 5503 demands proof that
      appellant by [his] actions intentionally or recklessly created a risk
      of causing or caused a public inconvenience, annoyance or alarm.
      The specific intent requirement of this statute may be met by a
      showing of a reckless disregard of the risk of public inconvenience,
      annoyance, or alarm, even if the appellant’s intent was to send a
      message to a certain individual, rather than to cause public
      inconvenience, annoyance, or alarm.

Commonwealth v. Maerz, 879 A.2d 1267, 1269 (Pa. Super. 2005) (citations

omitted).

      Appellant contends, first, that his arrest for disorderly conduct was not

based upon his conduct inside the hospital.       We disagree.     Officer Boyd

testified that the police responded to “a report of a disorderly subject in the

Emergency Room.” N.T. at 45. Both Nurse Kelly and Ms. Wells, the security

guard, provided lengthy testimony regarding Appellant’s conduct inside the

hospital prior to the arrival of the police officers. Id. at 4-28, 29-42. Upon

arrival, and after speaking with the Ms. Wells, Officer Boyd asked Appellant

                                      -5-
J-A15033-19


how he was and what was going on, and Appellant replied, “you’re going to

lock me the f—k up or you’re going to take me home.” Id. at 46. Officer

Boyd told Appellant that he did not want to arrest him, and cautioned that if

he did not conduct himself appropriately, he would not be permitted to remain

inside the hospital.   Id. at 47.       Officer Boyd testified that after he told

Appellant he was not going to be provided with a ride home by the police, he

began “flailing around” and walking around in a bizarre erratic fashion.” Id.

at 48. Appellant walked out of the hospital at that time, but shortly thereafter

returned, and tried to gain entry. Id. at 49-50.

      The trial court found the testimony of all of the Commonwealth’s

witnesses to be credible. Trial Court Opinion at 12. It found that Appellant

had failed to provide any credible testimony about the events that occurred

on the day in question, or to provide a relevant defense for his behavior. Id.

      The trial court as fact-finder is free to believe all, part, or none of the

evidence presented, and we will not reweigh the evidence and substitute our

judgment for that of the trial court.    Rodriguez, 141 A.3d at 525. Appellant

argues that the videotape evidence refutes the version of events related by

the witnesses, both inside and outside the hospital, and asserts that

Appellant’s physical encounter with the police was completely initiated by the

police, as Appellant tried to leave the area. After a thorough review of the

videotape evidence, which has no sound and cannot therefore reveal the




                                        -6-
J-A15033-19


verbal interactions between the parties, we find no inconsistency between

what was depicted in the videotape and the testimony of the witnesses.

      The trial court properly concluded that the fact that Appellant felt ill and

did not want to be discharged from the hospital did not justify his

unreasonable behavior, which “inconvenienced, annoyed and alarmed all of

those he came in contact with at the hospital.” Id. See Commonwealth v.

Hock, 728 A.2d 943, 946 (Pa. 2008) (“The cardinal feature of the crime of

disorderly conduct is public unruliness which can or does lead to tumult and

disorder.”).

      Accordingly, we affirm the judgment of sentence.

      Judgment of sentence affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/6/19




                                      -7-